Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments filed on 05/05/2022 have been fully considered and are persuasive. Applicant’s arguments with respect to the rejection of the claim 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. The rejections of the claims under 102(a)(2) and 103 have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show features similar to those of the Applicant’s device, the prior art fails to teach or make obvious the invention of claim 1. Accordingly, the independent claim 1 is allowed. The dependent claims 2-18 are allowed due to depending on the independent claim 1.

The references of record fail to teach “While, in a release state of the aircraft door locking system, the locking bolt of the second locking element is insertable through the receiving opening of the first locking element by means of a translatory relative movement of the first and second locking elements.” The examiner can find no motivation to modify the designed movement of the cam roller as it moves and rolls inside the spiral profile of the rotatable cam groove and the rotational movement of the bell crank as the cam roller moves between the fully latched position and the fully unlatched position in response to the rotation of the door handle and as taught by Tomio Hamatani (US-4720065-A), the closest reference of record, and modify that movement and rotation to a translator relative movement without employing improper hindsight reasoning and without destroying the intended structure and operation of the device disclosed by Hamatani.

The dependent claims 2-18 are allowed due to depending on the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:
Greg Gowing (US-20110049299-A1) discloses an aircraft door that includes vents to drop the cabin pressure prior to or instantaneously upon opening of the door.
Richard B. Odell (US-5305969-A) teaches a translating motion-type aircraft door with a latch lock mechanism.
Dieter Herrmann (US-5251851-A) teaches an operating mechanism for an aircraft door that can perform all of the door motions and locking / unlocking operations of the door.
Franklin K. Barnes (US-4473201-A) teaches of fail-safe canopy-type aircraft cargo door that permits off-loading and on-loading of containerized baggage and similar large items.
Leo W.Plude et al. (US-6457675-B1) teaches a hydraulic actuation system for aircraft cargo door that includes cam-type latches, cam posts, latch pins, pull-in mechanism, piano-type hinge, a hydraulic system, an actuator, check valves and a latching mechanism. The invention prevents opening of the door even when the door is not fully locked.
Elmer C. Landholt (US-2750217-A) teaches latch for aircraft doors including side members, sleeves, bolts, nuts, a housing, rings, a gripping arm, a keeper, and pins. The invention withstands loads of considerable magnitude applied in any direction onto the aircraft door without having the door open or the latch loose its grip.
Frank Wheeler (US-3254517-A) teaches a rotary latch for an aircraft. The invention includes a stud, bolts, a mounting block, a cam housing, pins, and cams. The invention is more rugged and more efficient than other types of latches.  
Irwin G. Baker (US-3791073-A) teaches and aircraft door with a moving hinge line including a latch arm, a hinge mechanism, a latch mechanism, pins, cranks, links, rods, latch member, bearing, brackets, and mounting plates. The invention is a low cost and adjustable design that is easy to install and fits well on the door seals.
Szablewski Piotr (FR-2678314-A1) teaches a device for assisting the closing of a vehicle door including a rotating bolt, a closing rod, a geared pillar, a shaft, a plate, and a lever. The invention is compact in size and is able to exert sufficient torque for rotation of the locking bolt.
Tschechne H. (FR-2772338-A1) teaches an operating device for a cargo door of a passenger transport aircraft including a locking installation, a locking control installation, a hand lever, a lever, locking discs, switching plate, rods, transmission segments, and a locking hook. The invention is simple in construction and reliable in operation.
Koneczny M. (DE-102010013715-A1) teaches an aircraft door locking mechanism including frame-side and door-side fittings, rotary cylinder, rotary traps, trap runs, and rotary latches. The invention is of simple design and allows for the safe locking and opening of the door in emergency situation.
Burak Taomocin et al. (WO-2013172804-A1) teaches and aircraft door latch mechanism including an inner handle, pins, sensor, rod, levers, springs, a latch, bearings, and a latch guide. The invention is simple and offers safe opening and closing of the aircraft door during flight or at the parking position and during emergencies.
Sun Gil Kim et al. (US-8919698-B2) teaches translating door of an aircraft including a centering system, hinges, connectors, a track system, a follower, a bearing system, and fasteners. The invention reduces or eliminates the rotational movement of the during the closing and opening movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/
Examiner, Art Unit 3675       
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675